Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Response to Amendment
Applicant's amendments and remarks submitted 6/13/2022 have been entered and considered, but are not found convincing. Claims 1, 9, 17, 23 have been amended.  Claims 2-4, 6-8, 10-12, 14-16, 18-19 have been cancelled.  Claims 26-27 have been added. In summary, claims 1, 5, 9, 13, 17, 20-27 are pending in the application. 
Response to Arguments
Claim Rejection -35 U.S.C 103
Applicant's arguments with respect to independent claims have been considered but are moot because the rejection has been modified to address a newly added limitations. The Examiner relies on DOOLEY for argues limitation.
Applicant’s arguments with respect to claims 22 and 25 have been considered but are moot because the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1, 9 and 17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY et al U.S Patent Application Publication No. 2017/0270713 (“DOOLEY”) in view of Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) further in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”)
Regarding independent claim 1, DOOLEY teaches an information processing method for a first terminal device, a game task of a multi-player game client being run on the first terminal device (¶0047 “Referring to FIG. 5, for the framework for implementing a shared multiplatform experience, for the system 100 and/or for the connected devices 104, as shown at 500, users may be represented as player objects, which have a camera placed in the virtual world. The player objects may include some controls in common across all platforms, but may supplement their controls based on the specifics of the display associated with the player object. For example, pointing with a finger on a mixed reality based platform may perform the same action as a mouse click on a PC-based platform. Thus, as shown 502, the "player", "system communicator" and "playercontroller" may represent logical layers that may be attached to a player object. The "player" layer may include data such as a name, and display type (e.g., PC-based, mixed reality based, mobile device based, etc.) being used by a player. The "playercontroller" layer may provide instructions on how a player is to interface with a virtual object. For example, depending on the display type, different controls may be enabled (e.g., PC-based player control, mixed reality device based player control, virtual reality glasses based player control, etc.). Further, the "system communicator" layer (on a device) may provide for communication between a player and the system 100, the method comprising:
obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device (¶0039] Referring to FIG. 3, compared to the PC-based platform of FIG. 2, the movable object 300 for the mixed reality based platform of FIG. 3 may be connected to the global anchor 302 which is represented by a real world surface (e.g., a table). For the example of FIG. 3, the movable object 300 may be disposed on the real world surface (e.g., a table), and moved, for example, by using grab and move operations. For the mixed reality based platform, the global anchor 302 may be positioned relative to an origin where a user of the mixed reality based platform is standing or sitting, and looking”);
a virtual scene, the virtual scene including N virtual objects, and N being an integer greater than or equal to 2 (¶0017 “In order to address the various challenges and limitations associated with different types of platforms that may be used with digital content, a multiplatform based experience generation system and a method for multiplatform based experience generation are disclosed herein. The system and method disclosed herein may provide an integrated framework for developing different experiences of the same virtual scene. For example, based on the type of device that is being used by a user, the type of screen or input devices that is being used, or which specific user is performing an action, the experience a user obtains of the same virtual environment may be different. The system and method disclosed herein may thus provide for the integration and implementation of different experiences on different devices. For example, when a PC is being used, a user may receive a keyboard and mouse based input experience with a fully virtual, two-dimensional (2D) view on the computer screen of a virtual scene. According to another example, when a mixed reality device (e.g., augmented reality glasses) is being used (e.g., simultaneously or at a different time compared to the PC), the user (or a different user) may receive a gesture based input experience and receive visuals that are displayed as virtual three-dimensional (3D) objects on top of real world markers of the same virtual scene. In this regard, multiple users, each with their own choice of device and therefore experience, may share aspects of their work. For example, a PC-based user may add items to a virtual scene, while a mixed reality-based user in a different physical location may take those items and place the items around the real world.”);
changing a ratio of a height of the second virtual object  to obtain a changed ratio of height response to receiving an operation instruction inputted by the user for the second virtual object in the N virtual objects (¶0048 As shown at 504, for the system 100 and/or for the connected devices 104, virtual objects may be represented in the real world. Virtual objects may include different behaviors, denoted actions, depending on what they represent. Examples of actions may include move, rotate, change size, change color, switch the virtual object for a different virtual object, product specific actions (e.g., opening a can), etc. The actions may include certain elements in common, but may include different controls or different effects based on the platform type or player”); and
 transmitting object information of the second virtual object to a second terminal device, the object information of the second virtual object including the changed ratio of height, the game task of the multi-player game client being also run on the second terminal device (¶0048 As shown at 504, for the system 100 and/or for the connected devices 104, virtual objects may be represented in the real world. Virtual objects may include different behaviors, denoted actions, depending on what they represent. Examples of actions may include move, rotate, change size, change color, switch the virtual object for a different virtual object, product specific actions (e.g., opening a can), etc. The actions may include certain elements in common, but may include different controls or different effects based on the platform type or player” ;¶0051] Referring to FIG. 6, the example of the action chain may include player-A that uses a particular device type (denoted "player-A device"), and player-B that uses a different device type (denoted "player-B device"). Although the example of FIG. 6 is illustrated with a player-A device and a player-B device, the action chain may include a plurality of players. Moreover, although the example of FIG. 6 is illustrated with the player-A device performing an action that is communicated and updated for the player-B device, the direction of the action chain may be performed between any player devices. For the example of FIG. 6, action may begin when player-A performing an action on a virtual object. The action by the player-A, which is detected by the playercontroller layer, may trigger communication from the player-A device, via the system communicator on the player-A device, to the player-system input communicator 108. The player-A device may perform the action (e.g., via the actionable layer on the player-A device) on the virtual object. The player-system input communicator 108 may also perform the action on the system 100 to maintain a current status (e.g., the master version) of the virtual object. In this regard, the performance of the action on the virtual object at the system 100 (e.g., via the action generator 112) may trigger communication with other connected players (e.g., the player-B device for the example of FIG. 6) to properly update the intrinsic variables of the virtual object on the connected player devices. Thus, all other players, such as the player-B device in the example scenario may receive information from the player-system output communicator 116 to update their virtual objects to be in sync with the changes performed on the player-A device. For the player-B device, the player-system output communicator 116 may communicate with the system communicator of the player-B device. The action performed on the virtual object at the system 100 may thus be performed on the player-B device via the action generator 112 (which may include an actionable layer) on the player-B device to update the virtual object on the player-B device to be in sync with the changes performed on the player-A device” where action on the virtual object of player A as action including change size virtual object (object information)e and update on player -B device to be in sync with the changes performed on the player A device ) DOOLEY is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor,  Oya teaches obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device (¶0035 “In the present embodiment, the HMD 150/160 captures an image of a physical space, generates an image of a virtual space in accordance with the position and orientation of the HMD 150/160 using the scene data 131, generates an image of a mixed reality space by compositing the captured image of the physical space with the generated image of the virtual space, displays the generated image of the mixed reality space, and transmits the generated image of the mixed reality space to one or both of the tablet terminal devices 180, 190 that is/are associated with the HMD 150/160”; ¶0042 “An acquisition unit 524 included in the HMD 150/160 acquires the position and orientation of the HMD 150/160. A method of acquiring the position and orientation of the HMD 150/160 may be selected from among various conceivable methods. For example, markers may be provided in the physical space as shown in FIG. 2, and the position and orientation of the HMD 150/160 may be obtained using the markers (or natural features) shown in the image that was acquired by capturing the physical space provided with the markers in step S621. Furthermore, the position and orientation of the HMD 150/160 may be obtained based on the result of measurement by a sensor, such as an infrared sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, and a gyroscope. Furthermore, the position and the orientation of the HMD 150/160 may be obtained using the markers in the image and the result of measurement by the sensor. Note that the "position and orientation of the HMD 150/160" mentioned here denote the "position and orientation of the image sensing unit 522 in a world coordinate system (a coordinate system in which one point in the physical space serves as the origin, and three axes that are orthogonal to one another at the origin are regarded as an x-axis, a y-axis, and a z-axis)," and may hereinafter be referred to as the "position and orientation of a viewpoint.");
recognizing the AR target, and generating a virtual scene, the virtual scene including N virtual objects, and N being an integer greater than or equal to 2 (¶0044 “An image compositing unit 525 first constructs a virtual space using the "scene data 131 that an acquisition unit 526 acquired (downloaded) from the scene data management server 130 in step S630." The scene data 131 is data that defines the virtual space, such as data of virtual objects constituting the virtual space (data of shapes, textures, etc. necessary for rendering the virtual objects), data of the positions and orientations of the virtual objects, and data that defines a light source illuminating the virtual space. Next, the image compositing unit 525 generates an image of the virtual space as viewed from the viewpoint with the position and orientation acquired in step S622. As a technique to generate the image of the virtual space as viewed from the viewpoint with the position and orientation is known, a description of such a technique will be omitted.” Where virtual objects is considered as greater than or equal to 2);
obtain the N virtual objects, and generating object information that separately corresponds to the N virtual objects ( ¶0072 “An acquisition unit 538 specifies a virtual component (constituting the virtual object) displayed on a display screen of the display unit 536 at a position designated (e.g., tapped) by the user…. Then, points of intersection between a straight line passing through the specified position and the position of the local viewpoint and the virtual object are searched for; if there is no point of intersection, no virtual component is displayed at the designated position, and if there are points of intersection, a point of intersection closest to the position of the local viewpoint is specified from among the points of intersection, and a virtual component including the specified point of intersection is specified as the "component designated by the us”; ¶0073 “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY with creating multiple virtual objects in virtual space of Oya because this modification would generate an image of a virtual object in accordance with a position and orientation of the first display device (¶0027 of Oya) Both DOOLEY and Oya are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Katano teaches generating a virtual scene (¶0060 “Reference numeral 203 denotes a CG rendering unit. The CG rendering unit 203 calculates, based on the position/posture information having been taken in through the position/posture information input unit 202, the position, posture, size, angle (perspective), etc. of the virtual space image, which is mixed (combined) with the real space image having been taken in through the image capturing unit 201. The virtual space image is generated based on the calculated result.”), the virtual scene including N virtual objects , the N virtual objects including a first virtual object and a second virtual object spaced apart from the first virtual object, and N being an integer greater than or equal to 2 (¶0061 “A modeling information storage unit 204 stores information of the virtual objects 131 to 133, which are present in the virtual space 130 formed by the virtual space image. The CG rendering unit 203 generates a virtual space image 212 based on the position/posture information having been input through the position/posture information input unit 202.”; ¶0067 “Reference numeral 212 denotes an example of the virtual space image generated by the CG rendering unit 203 based on the position/posture information that has been obtained with the measurement by the position/posture measuring unit 113 of the HMD 110. Reference numerals 301 to 303 in the virtual space image 212 are virtual object images obtained when looking at the virtual objects 131 to 133 in the virtual space 130 from the predetermined position and direction”); 
disassembling the virtual scene to obtain the N virtual objects (¶0073 “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402”), and generating object information that separately corresponds to the N virtual objects (¶0075 “ A pattern image generating unit 403 generates the predetermined pattern image that induces the illusion in user's perception. The pattern image generating unit 403 recognizes the segmented (and selected) regions based on the segmented image 411 which has been generated by the MR image region segmentation unit 402. Further, the pattern image generating unit 403 generates pattern images suitable for the segmented regions and the other regions such that the generated pattern images are separately superimposed on the segmented regions and the other region (or that the generated pattern image is superimposed only on the segmented regions; ¶0077 “By selectively superimposing the pattern image on the segmented regions, or by separately superimposing respective pattern images on the segmented regions and the other region, the difference in depth perception can be reduced as a result of inducing the illusion in user's perception.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY and creating multiple virtual objects in virtual space of Oya with segments the obtained MR as seen in Katano because this modification would separately superimposed on the segmented regions and the other region by the generated pattern images (¶0075 of Katano). DOOLEY, Oya and Katano are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Latta teaches the virtual scene including N virtual objects, the N virtual objects including a first virtual object and a second virtual object spaced apart from the first virtual object, and N being an integer greater than or equal to 2 (see Fig. 9B where the virtual scene including multiples virtual objects); and

    PNG
    media_image1.png
    159
    624
    media_image1.png
    Greyscale

Fig. 9B-Fig.9D of Latta
changing a ratio of a height of the second virtual object relative to a height of the first virtual object to obtain a changed ratio of height, in response to receiving an operation instruction inputted by the user for the second virtual object in the N virtual objects (¶0048 as shown in Fig.9D “ …. FIG. 9B shows 3D virtual gaming world interface 900 corresponding to time to. At time G, right hand 92 and left hand 94 move to a closed posture. As such, right control cursor 82 and left control cursor 84 lock to object 40 as shown in FIG. 9C. At time t.sub.2, right hand joint 72 moves up and to the right while left hand joint 74 moves down and to the left. Such a movement may be translated as a scale gesture. The scale of an object in the 3D virtual gaming world may change responsive to a scale gesture of the virtual skeleton such that the world space gesture of the human target scales the object in the 3D virtual gaming world. As shown in FIG. 9D, object 40 becomes larger in response to the scale gesture.” )
Therefore, in combination of DOOLEY, Oya, Katano,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY with scaling the virtual objects in response to the scale gesture as seen in Latta because this modification would scale an object in a 3D virtual gaming world (¶0048 of Latta). 
Thus, the combination of DOOLEY, Oya, Katano and Latta teaches an information processing method for a first terminal device, a game task of a multi-player game client being run on the first terminal device, the method comprising: obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device; recognizing the AR target, and generating a virtual scene, the virtual scene including N virtual objects, the N virtual objects including a first virtual object and a second virtual object spaced apart from the first virtual object, and N being an integer greater than or equal to 2; disassembling the virtual scene to obtain the N virtual objects, and generating object information that separately corresponds to the N virtual objects; [[and]] changing a ratio of a height of the second virtual object relative to a height of the first virtual object to obtain a changed ratio of height, in response to receiving an operation instruction inputted by the user for the second virtual object in the N virtual objects; and transmitting object information of the second virtual object to a second terminal device, the object information of the second virtual object including the changed ratio of height, the game task of the multi-player game client being also run on the second terminal device.
Regarding independent claim 9,  DOOLEY teaches a terminal device , comprising: a memory ; and a processor coupled to the memory (¶0072 “The computer system 1000 may include a processor 1002 that may implement or execute machine readable instructions performing some or all of the methods, functions and other processes described herein. Commands and data from the processor 1002 may be communicated over a communication bus 1004. The computer system may also include a main memory 1006, such as a random access memory (RAM), where the machine readable instructions and data for the processor 1002 may reside during runtime, and a secondary data storage 1008, which may be non-volatile and stores machine readable instructions and data”) and configured to perform: Remaining limitations of claim 9 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding independent claim 17, DOOLEY teaches a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor  of a terminal device (¶0072 “The computer system 1000 may include a processor 1002 that may implement or execute machine readable instructions performing some or all of the methods, functions and other processes described herein. Commands and data from the processor 1002 may be communicated over a communication bus 1004. The computer system may also include a main memory 1006, such as a random access memory (RAM), where the machine readable instructions and data for the processor 1002 may reside during runtime, and a secondary data storage 1008, which may be non-volatile and stores machine readable instructions and data. The memory and data storage are examples of computer readable mediums. The memory 1006 may include a multiplatform based experience generator 1020 including machine readable instructions residing in the memory 1006 during runtime and executed by the processor 1002”) to perform: Remaining limitations of claim 17 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 21, DOOLEY, Oya, Katano and Latta teach the method according to claim 1, further comprising: decoupling the N virtual objects(¶0073 of Katano “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402” where segmented is considered as decoupling); and causing the N virtual objects to be decoupled from each other (¶0073-0074 of Katano“ An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402. [0074] Reference numeral 411 in FIG. 5 denotes an example of the segmented image obtained by segmenting the MR image with the MR image region segmentation unit 402. In this exemplary embodiment, the segmented image 411 is the same as the virtual space image 212.”; ¶0113 of Katano “ Referring to FIG. 8, a feature detecting unit 801 obtains distance information (feature information) sent from the HMD 110. An MR image region segmentation unit 802 discriminates, based on the distance information, a region in an MR image obtained by the MR image obtaining unit 401, which is defined by an object positioned at a predetermined distance, and then segments (selects) the discriminated region.”) In addition, the same motivation is used as the rejection or claim 1.
Regarding claim 22, DOOLEY, Oya, Katano and Latta teach the method according to claim 1, wherein the operation instruction includes a click operation instruction (¶0016 of DOOLEY “For example, a PC-based platform may allow a user to use mouse click and replicate functionality to generate a plurality of digital objects from a single digital object. According to another example, a mixed reality glasses-based platform may allow a user to move, for example, by using the user's hands, a digital object as needed. Thus, different types of platforms may include different types of capabilities and limitations, where implementation of a particular functionality for a first platform type may not be available, or may be achievable with a higher degree of complexity, for a second platform type. Moreover, a user for a first type of platform (e.g., a PC-based platform) may first utilize the first type of platform to implement different types of functionality with respect to a digital object, and then use second (or further platform; e.g., a mixed reality platform) to implement yet further types of functionality with respect to the digital object that are not available on the first type of platform. ¶0019 of DOOLEY “ In order to unify the interaction of a plurality of users who are on different types of platforms with a common virtual object, for the system and method disclosed herein, a common virtual environment may be defined to include an anchor that is used as a basis for manipulation of a virtual object for different types of platforms. The system and method disclosed herein may also provide for unification of the interaction of a plurality of users who are on different types of platforms with a common virtual object by analyzing actions (e.g., mouse click and drag operations for a PC-based platform, grab and move operations for a mixed reality glasses-based platform, etc.) for different types of platforms, and implementing the actions in a manner that is specific to each user's platform. For example, a mouse click and drag operation for a PC-based platform may be analyzed, and results of the mouse click and drag operation may be implemented as a grab and move operation for a mixed reality glasses-based platform, and vise-versa. Thus, the system and method disclosed herein may operate as an intermediary between different types of platforms by analyzing various operations on each of the platforms, translating the operations on each of the platforms, for example, into an intermediate canonical format, and implementing the different types of analyzed operations on each of the platforms in a manner that is specific to each platform.”) and the method further comprises: causing to have different virtual objects clicked and to have the different virtual objects crushed thereafter (¶0047 of DOOLEY “ Referring to FIG. 5, for the framework for implementing a shared multiplatform experience, for the system 100 and/or for the connected devices 104, as shown at 500, users may be represented as player objects, which have a camera placed in the virtual world. The player objects may include some controls in common across all platforms, but may supplement their controls based on the specifics of the display associated with the player object. For example, pointing with a finger on a mixed reality based platform may perform the same action as a mouse click on a PC-based platform. Thus, as shown 502, the "player", "system communicator" and "playercontroller" may represent logical layers that may be attached to a player object. The "player" layer may include data such as a name, and display type (e.g., PC-based, mixed reality based, mobile device based, etc.) being used by a player. The "playercontroller" layer may provide instructions on how a player is to interface with a virtual object”; ¶0024 “A platform analyzer 106 (where the platform analyzer may be executed by at least one hardware processor, or otherwise, the platform analyzer may be designated as a platform hardware analyzer) may determine a platform type of each of the connected devices 104. A platform type may include capabilities and functionalities such as, for example, input characteristics, output characteristics, processing power, and storage capacity characteristics. For example, a PC-based platform type may include keyboard and mouse based input characteristics, whereas a mobile phone platform type may include touchscreen based input characteristics, and a mixed reality platform type may include gesture based input characteristics. A PC-based platform type and a mobile phone platform type may include screen based output characteristics, whereas a mixed reality platform type may include a three-dimensional display based output characteristics. Thus, generally, input characteristics may include touchscreen, keyboard, mouse, joystick, output characteristics may include screen size, processing power measured in GHz along with processor characteristics (e.g., architecture), and storage capacity characteristics may include the type of storage as well as the capacity. Each platform type may be a combination of the above.” Where user input include keyboard and mouse, touchscreen , gesture; ¶0048 of DOOLEY “As shown at 504, for the system 100 and/or for the connected devices 104, virtual objects may be represented in the real world. Virtual objects may include different behaviors, denoted actions, depending on what they represent. Examples of actions may include move, rotate, change size, change color, switch the virtual object for a different virtual object, product specific actions (e.g., opening a can), etc. The actions may include certain elements in common, but may include different controls or different effects based on the platform type or player” where action include change size of virtual object; ¶0054 of Latta “….The world space gesture of the human target scales the plurality of objects in the 3D virtual gaming world. As shown in FIG. 13D corresponding to time U the plurality of objects 38 become larger as a collective unit in response to the scale gesture. As another example, the plurality of objects may be scaled such that the objects become smaller” where the plurality of objects may be scaled such that the objects become smaller are considered as have the different virtual objects crushed based on operation instruction inputted by user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine a click operation of DOOLEY with gesture operation to scale the virtual objects of Latta  because this modification would achieve the expected benefits of providing more selection’s operation options as user’s desired ).
2.	Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY et al U.S Patent Application Publication No. 2017/0270713 (“DOOLEY”) in view of Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) further in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of Ota et al, U.S Patent Application Publication No. 20130257908 (“Ota”)
Regarding claim 5, DOOLEY, Oya, Katano and Latta teach the method according to claim 1, further comprising: 
storing in model data of the virtual scene first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object (¶0061 of Katano “A modeling information storage unit 204 stores information of the virtual objects 131 to 133, which are present in the virtual space 130 formed by the virtual space image. The CG rendering unit 203 generates a virtual space image 212 based on the position/posture information having been input through the position/posture information input unit 202.” where stores information of the virtual objects 131 to 133 is considered as first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object); and  the  first sub-model data and the second sub-model data from the model data of the virtual scene (¶0073 of Oya “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs.”: ¶0073 of Katano “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402”; ¶0117 “In the above-described exemplary embodiments, the pattern image is generated by recognizing the region segmented by the MR image region segmentation unit 402, and by extracting a region of a previously prepared pattern image, which corresponds to the recognized region. The extracted pattern image is superimposed on the corresponding recognized region”) In addition, the same motivation is used as the rejection for claim 1. DOOLEY, Oya, Katano and Latta are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Ota teaches storing in model data of the virtual scene first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object (¶0037] The virtual object storage unit 11 is storage means for storing virtual object information that is information relating to a virtual object. FIG. 3 is a view showing an example of the configuration of the virtual object storage unit 11 and data stored therein. As shown in FIG. 3, the virtual object information includes data such as object data and marker information associated with an object ID with which the object is identified. [0038] The object data is, for example, image data of the object. The object data may be data of a 3D object for representing the object. The marker information is information relating to a marker associated with the object and includes, for example, image data or 3D object data of the marker. That is, in the case where the marker represented by the marker information is extracted from the image in real space in this embodiment, the object associated with the marker information is superimposed and displayed in association with the marker within the image in real space.” where virtual object information corresponding to each object which is considered as sub-model data corresponding to virtual object); and  extracting the  first sub-model data and the second sub-model data from the model data of the virtual scene (¶0039 “The virtual object extraction unit 12 is a unit that acquires object information from the virtual object storage unit 11.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY and generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with storing virtual object information that is information relating to each virtual object and extracting object information from the storage as seen Ota in because this modification would determine whether or not there is a virtual object to be displayed (¶0083 of Ota)
Thus, the combination of  DOOLEY, Oya, Katano, Latta and Ota teaches storing in model data of the virtual scene first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object; and extracting the  first sub-model data and the second sub-model data from the model data of the virtual scene.
Regarding claim 13, DOOLEY, Oya, Katano and Latta teach the terminal device according to claim 9, wherein the processor is further configured to perform: Remaining limitations of claim 13 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding 20, DOOLEY, Oya, Katano and Latta teach the non-transitory computer-readable storage medium according to claim 17, wherein the computer program instructions are executable by at least one processor to further perform: Remaining limitations of claim 20 is similar in scope to claim 5 and therefore rejected under the same rationale.
3.	Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY et al U.S Patent Application Publication No. 2017/0270713 (“DOOLEY”) in view of Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) further in view of  Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of Yerli U.S Patent Application Publication No. 20130218542 (“Yerli”)
Regarding claim 23, DOOLEY, Oya, Katano and Latta teach the method according to claim 1, further comprising: creating a correspondence spatial location information between the AR target and the N virtual objects in the virtual scene (¶0116 of Oya “ Furthermore, as each position on the virtual screen 430 is also expressed in three-dimensional coordinates, the following specification is possible: points of intersection between a straight line passing through the three-dimensional coordinates S (Sx, Sy, Sz) of the position 431 in the world coordinate system and the position V (Vx, Vy, Vz) of the viewpoint 441 and the virtual object 420 are obtained, and the three-dimensional coordinates P (Px, Py, Pz) of a point of intersection 421 that is closest to the position V (Vx, Vy, Vz) of the viewpoint 441 among the obtained points of intersection are specified as the "position on the virtual object 420 corresponding to the position 452 designated by the user on the screen 450.") DOOLEY, Oya, Katano and Latta are understood to be silent on the remaining limitations of claim 23.
 In the same field of endeavor, Yerli teaches Application No. 16/773,496 creating a one-to-many correspondence in information between the AR target and the N virtual objects in the virtual scene (¶0012 “The virtual scene and the virtual objects therein may represent a copy of the real scene and the real objects therein, leading to a one-to-one mapping between virtual and real objects. However, either the virtual or the real scene may also comprise additional virtual and real objects, respectively, such that objects need not have a matching object in virtual or real scene. Furthermore, a real object may also correspond to a plurality of virtual objects and vice versa, leading to a one-to-many or many-to-one mapping, respectively. For example, a real object may correspond to an actor or another articulated structure and the related captured data may be mapped to a plurality of virtual objects representing the articulated structure, such as a virtual skeleton representing the actor.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY and generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with using a one to many mapping as seen in Yerli because this modification would map a real object to a plurality of virtual objects (¶0012 of Yerli)
Thus, the combination of DOOLEY, Oya, Katano, Latta and Yerli teaches further comprising: Attorney Docket No. 00144.0828.00USApplication No. 16/773,496 creating a one-to-many correspondence in spatial location information between the AR target and the N virtual objects in the virtual scene.
Regarding claim 26, DOOLEY, Oya, Katano, Latta teaches the method according to claim 1, further comprising: creating a correspondence in spatial location information between the AR target and the virtual scene (¶0116 of Oya “ Furthermore, as each position on the virtual screen 430 is also expressed in three-dimensional coordinates, the following specification is possible: points of intersection between a straight line passing through the three-dimensional coordinates S (Sx, Sy, Sz) of the position 431 in the world coordinate system and the position V (Vx, Vy, Vz) of the viewpoint 441 and the virtual object 420 are obtained, and the three-dimensional coordinates P (Px, Py, Pz) of a point of intersection 421 that is closest to the position V (Vx, Vy, Vz) of the viewpoint 441 among the obtained points of intersection are specified as the "position on the virtual object 420 corresponding to the position 452 designated by the user on the screen 450."). In addition, the same motivation is used as the rejection for claim 1. DOOLEY, Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 26.
In the same field of endeavor, Yerli teaches Application No. 16/773,496 creating a one-to-one correspondence in information between the AR target and the virtual scene (¶0012 “The virtual scene and the virtual objects therein may represent a copy of the real scene and the real objects therein, leading to a one-to-one mapping between virtual and real objects. However, either the virtual or the real scene may also comprise additional virtual and real objects, respectively, such that objects need not have a matching object in virtual or real scene. Furthermore, a real object may also correspond to a plurality of virtual objects and vice versa, leading to a one-to-many or many-to-one mapping, respectively. For example, a real object may correspond to an actor or another articulated structure and the related captured data may be mapped to a plurality of virtual objects representing the articulated structure, such as a virtual skeleton representing the actor.”) In addition, the same motivation is used as the rejection for claim 23.
Thus, the combination of DOOLEY, Oya, Katano, Latta and Yerli teaches further comprising: creating a one-to-one correspondence in spatial location information between the AR target and the virtual scene.
4.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY et al U.S Patent Application Publication No. 2017/0270713 (“DOOLEY”) in view of Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) further in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of NAKAI et al,  U.S Patent Application Publication No. 20150363974 (“NAKAI”)
Regarding claim 24, DOOLEY, Oya, Katano, Latta teach the method according to claim 1, further comprising: receiving a selection of a target virtual object from the N virtual objects (¶0109 of Oya “For example, assume that a user has tapped a headlight of a virtual object 451 on a screen 450 of a tablet terminal device to designate the headlight, and a tapped position 452 is I (Iu, Iv). This position 452 is based on a coordinate system I (u, v) in which the position of the upper left corner of the screen 450 serves as the origin (0, 0), and a u-axis and a v-axis are defined along a horizontal direction and a vertical direction, respectively”; ¶0048 as shown in Figs.9B-9D of Latta“ …. FIG. 9B shows 3D virtual gaming world interface 900 corresponding to time to. At time G, right hand 92 and left hand 94 move to a closed posture. As such, right control cursor 82 and left control cursor 84 lock to object 40 as shown in FIG. 9C. At time t.sub.2, right hand joint 72 moves up and to the right while left hand joint 74 moves down and to the left. Such a movement may be translated as a scale gesture. The scale of an object in the 3D virtual gaming world may change responsive to a scale gesture of the virtual skeleton such that the world space gesture of the human target scales the object in the 3D virtual gaming world. As shown in FIG. 9D, object 40 becomes larger in response to the scale gesture.”); and position information of the target virtual object as selected (¶0109 of Oya “For example, assume that a user has tapped a headlight of a virtual object 451 on a screen 450 of a tablet terminal device to designate the headlight, and a tapped position 452 is I (Iu, Iv). This position 452 is based on a coordinate system I (u, v) in which the position of the upper left corner of the screen 450 serves as the origin (0, 0), and a u-axis and a v-axis are defined along a horizontal direction and a vertical direction, respectively”) In addition, the same motivation is used as the rejection for claim 1.  DOOLEY, Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 24.
In the same field of endeavor, NAKAI teaches receiving a selection of a target virtual object from the N virtual objects; and displaying position information of the target virtual object as selected (¶0086 as shown in Fig.10 and Fig.11 “FIG. 11 shows the recognized field of view VR2 in a case where the B1 temple TB1 contained in the text image TX2 is selected as a selected content. As shown in FIG. 11, when the B1 temple TB1 is selected, the image setting section 165 displays a text image TX3, a text image TX4, a text image TX5, a text image TX6, and an arrow image CS2 instead of the text image TX1 and the text image TX2 in the image display maximum area PN. The text image TX4 is an image displayed by using the AR display method to indicate the position of the first-priority content. The text image TX3 is an image showing detailed information relating to the selected B1 temple TB1. The text image TX3 contains, as the detailed information, the name of the temple and the period when the B1 temple TB1 was built. The text image TX6 is an image showing the distance between the current position of the image display section 20 and the B1 temple TB1 measured by the position identification section 166. The arrow image CS2 is an image showing the position of the B1 temple TB1 identified based on the identified current position of the user US and the identified direction of the line of sight of the user US. The text image TX5 is an image that displays the contents other than the first-priority content and the selected content in the form of a list. In the selected content display mode in the case where the B1 temple TB1 is selected, the directions of the positions where the B1 gorge CB1 and the public park PA1 are present are shown with respect to the orientation of the user US, as shown in the text image TX5.”)

    PNG
    media_image2.png
    331
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    389
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY and generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with display additional information about the virtual image in response to select the virtual image as seen in NAKAI  because this modification would display detailed information on the selected content (¶0084 of NAKAI)

Thus, the combination of DOOLEY, Oya, Katano, Latta and NAKAI teaches further comprising: receiving a selection of a target virtual object from the N virtual objects; and displaying position information of the target virtual object as selected.
5.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY et al U.S Patent Application Publication No. 2017/0270713 (“DOOLEY”) in view of Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) further in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of Nadia Oxford, “Smash Hit Walkthrough”, posted 3/31/2014, https://www.gamezebo.com/walkthroughs/smash-hit-walkthrough/ (“Oxford”)
Regarding claim 25, DOOLEY, Oya, Katano, Latta teach the method according to claim 1, wherein the second virtual object (¶0044 of Oya “An image compositing unit 525 first constructs a virtual space using the "scene data 131 that an acquisition unit 526 acquired (downloaded) from the scene data management server 130 in step S630." The scene data 131 is data that defines the virtual space, such as data of virtual objects constituting the virtual space (data of shapes, textures, etc. necessary for rendering the virtual objects), data of the positions and orientations of the virtual objects, and data that defines a light source illuminating the virtual space”, Fig.1 of Katano, Fig.9B-9B of Latta)  receiving a click operation (¶0016 of DOOLEY “For example, a PC-based platform may allow a user to use mouse click and replicate functionality to generate a plurality of digital objects from a single digital object. According to another example, a mixed reality glasses-based platform may allow a user to move, for example, by using the user's hands, a digital object as needed. Thus, different types of platforms may include different types of capabilities and limitations, where implementation of a particular functionality for a first platform type may not be available, or may be achievable with a higher degree of complexity, for a second platform type. Moreover, a user for a first type of platform (e.g., a PC-based platform) may first utilize the first type of platform to implement different types of functionality with respect to a digital object, and then use second (or further platform; e.g., a mixed reality platform) to implement yet further types of functionality with respect to the digital object that are not available on the first type of platform). In addition, the same motivation is used as the rejection for claim 1. DOOLEY, Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 25.
In the same field of endeavor, Oxford teaches  wherein the second virtual object includes glass in a door or window ( see Don’t forget doors – Crystals are often situated near closed doors, so it’s easy to get distracted, hit the door face-first, and lose balls. Make sure to hit door switches in plenty of time, even when there are crystals strewn everywhere. Some doors require you to hit more than one switch..” see Suspended pane of glass? Aim for the strings –“ Planes of glass are thick and take several balls to destroy. Or, you can aim for the string that suspends said plane, and take it down with one clean shot..), the method further comprises: 
receiving operation on the glass; and causing the glass to appear broken; and updating status information of the second virtual object to indicate the glass being broken (see Smash Hit. “Making contact with crystals is especially important, since crystals provide you with extra balls. You’ll have better success breaking them if you aim high. Needless to say, though, practice makes perfect.”;  see Suspended pane of glass? Aim for the strings –“ Planes of glass are thick and take several balls to destroy. Or, you can aim for the string that suspends said plane, and take it down with one clean shot..” and Fig.3 of Oxford where the glass appears broken)

    PNG
    media_image4.png
    351
    550
    media_image4.png
    Greyscale

Fig.3 of Oxford
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY and generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with breaking glass and appear broken glass as seen in Oxford because this modification would break crystal or destroy planes of glass (see Break ten successive crystals for multiballs / Suspended pane of glass? Aim for the strings of Oxford).
Thus, the combination of DOOLEY Oya, Katano, Latta and Oxford teaches wherein the second virtual object includes glass in a door or window, the method further comprises: receiving a click operation on the glass; and causing the glass to appear broken; and updating status information of the second virtual object to indicate the glass being broken.
6.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY et al U.S Patent Application Publication No. 2017/0270713 (“DOOLEY”) in view of Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) further in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of EBINUMA SHUJI, OMI AYAKO, JP2006262965 (English translated) (“EBINUMA”)
Regarding claim 27, DOOLEY Oya, Katano and Latta teach the method according to claim 1, wherein the second virtual object represents a group of second virtual objects (see Figs.9B-9D where group of second virtual objects) , and the method further comprises: the game task of the multi-player game client (¶0051 of DOOLEY “Referring to FIG. 6, the example of the action chain may include player-A that uses a particular device type (denoted "player-A device"), and player-B that uses a different device type (denoted "player-B device"). Although the example of FIG. 6 is illustrated with a player-A device and a player-B device, the action chain may include a plurality of players”)


    PNG
    media_image1.png
    159
    624
    media_image1.png
    Greyscale

Fig. 9B-Fig.9D of Latta
In addition, the same motivation is used as the rejection for claim 1. DOOLEY, Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 27.
In the same field of endeavor, EBINUMA teaches wherein the second virtual object represents a group of second virtual objects (¶0046 “FIG. 3 is a diagram showing an example of a game screen in a normal mode, and an image representing a game stage 10 set ina virtual space is displayed on a game screen. In FIG. 3, the game stage 10 is divided into 6 × 6 meshes, and a boy character PC _ 1, an iron character PC _ 2, an orange box B, and the like are arranged on the game stage 10.” where orange box B is considered as a group of second virtual objects), and the method further comprises: 
recording a number of the second virtual objects being crushed in height (¶0047; ¶0091 “Then, the control right forcing control unit 221 updates the number of destructor cabinets 663 based on the iron character position (step c 130). Then, the control right forcing control unit 221 randomly determines, for example, the rearrangement position of the orange box of the difference number between the total number of the orange chests 661 and the number of the broken rice boxes 663, and rearranges the orange box (step c 140). At this time, the arrangement position information 665 is updated based on the rearrangement position of the orange box. “); and identifying a winner of the game task of the multi-player game according to the number of the second virtual objects being crushed in height  (¶0047 “The winning and losing of the match in this game is determined by the number of the orange boxes B (hereinafter, referred to as "the number of broken rice boxes") which is destroyed by the explosion of the iron character PC _ 2 to be described later. More specifically, when the number of destruction bins becomes equal to or larger than a predetermined number (e.g., 10 boxes) during a period from the start of the game play until a predetermined limit time elapses, the game ends as a winner of the 1 player. On the other hand, if the number of times of restriction has elapsed since the number of the destruction cabinets is less than10, the game ends as a winner of the 2 player.” where winner based on the number of the  orange boxes B is destroyed which is considered crushed in height)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing modification virtual objects between multiple players of DOOLEY and generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with determining number of destruction bins as seen in EBINUMA because this modification would determine the winning or losing player (¶0047 of EBINUMA)
	Thus, the combination of DOOLEY, Oya, Katano,  Latta and EBINUMA teaches wherein the second virtual object represents a group of second virtual objects, and the method further comprises: recording a number of the second virtual objects being crushed in height; and identifying a winner of the game task of the multi-player game client according to the number of the second virtual objects being crushed in height.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619